Title: To George Washington from Christopher Gist, 3 February 1758
From: Gist, Christopher
To: Washington, George



D. Sir
Winchester Febuy 3d 1758

yours of the 31st Ultimo I recd this day, am very much Oblig’d to you for the Acct of the Indians being on their March, Some flying repot we had before which few Credited, your account is all we have for certain as yet.
I have made up the Accts for the last year and Sent them down by Mr Cromwell with a Return of all the goods on hand to the Last day December last. very little has been Disposed off Sence. Blankets guns and Ammonition is none excpt 12 guns in the last cargo and they very bad. but as you are going to Williamsburg you will See the returns with President Blair, you

will then be a Judge what May be Nessary, for the ensuing Season.
As to the Price of Goods left in My hands by Mr Atkin I cant Say, what the a mount May be, but I think I Could have bought as Much and as good for £300—if the Governor Says they are worth £1000 it may be so, I have render’d the Acct where they are and how Disposed off to the President. Inclos’d is my Ac[c]t for Recruiting I have Sent Certificate of Jacob Sowers omitted in my Accts Sent please to get it for the Poor Man Pray Excuse hast I am with the Kindest wishes for your helth—Dr Sir Yr Most Humle & obedt Servt

Christr Gist

